948 A.2d 586 (2008)
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Daniel H. GREEN, Respondent.
Misc. Docket AG No. 65, Sept. Term, 2007.
Court of Appeals of Maryland.
May 27, 2008.

ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Daniel H. Green, Esquire for a thirty (30) day suspension by consent.
The Court, having considered the Petition, it is this 27th day of May, 2008,
ORDERED that Daniel H. Green is suspended for a period of thirty (30) days effective August 1, 2008. It is further
ORDERED that the Clerk of this Court shall strike the name of Daniel H. Green from the register of attorneys in this Court and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all courts in this State that the attorney's name has been so stricken.